Citation Nr: 1144472	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral renal upper pole duplication, post operative, currently rated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus as secondary to the service connected disability of bilateral renal upper pole duplication, post operative.

3.  Entitlement to service connection for hypertension as secondary to the service connected disability of bilateral renal upper pole duplication, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.   

The Veteran presented testimony at a Board hearing in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for depression, as secondary to bilateral renal upper pole duplication, post operative has been raised by the record.  Specifically, the Veteran stated at his April 2011 Board Hearing that his service connected disability causes some depression.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Diabetes mellitus and hypertension
The Veteran contends that his diabetes mellitus and hypertension are secondary to his service connected bilateral renal upper pole duplication, post operative.  The RO scheduled the Veteran for a VA examination that took place in April 2008.  The examiner failed to provide an opinion regarding the etiology of the diabetes mellitus and hypertension.  The RO requested an addendum from the examiner.  In August 2008, the examiner provided an addendum in which he stated, in toto, that "this examiner cannot resolve or opine whether [service connection for diabetes mellitus] Type 2 and hypertension are [secondary to] bilateral renal upper pole duplication without resort to mere speculation based on review of [claims] file, medical records, physical and diagnostic reports."    

The Board notes that when an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

The Board finds that the April 2008 examiner did not explain the basis for his inability to render an opinion.  Consequently, the Board finds that a new examination is warranted.  The Veteran's representative noted at the April 2011 Board hearing that a specialist may be in a better position to render the required opinion.  The Board agrees.  The Board finds that the Veteran should be scheduled for another VA examination, to be conducted by a renal specialist/endocrinologist.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus and/or hypertension was caused, or aggravated by, his service connected bilateral renal upper pole duplication, post operative.  

Furthermore, at his April 2011 Board hearing, the Veteran testified that VA treating physicians (Dr. G and another whose name he could not recall) told him "a long time ago" that diabetes mellitus and hypertension are secondary to his service connected bilateral renal upper pole duplication, post operative.  The Board does not see any such opinion in the record.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2)  (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also indicated during the hearing that he was currently seeing a renal specialist, but it appears those records are not in the claims file.

 
Bilateral renal upper pole duplication, post operative
The Veteran's bilateral renal upper pole duplication, post operative has thus far been rated under Diagnostic Code 7509; and the Veteran is considered 10 percent disabled due to only occasional attacks of colic, not infected and not requiring catheter drainage.  The Veteran has argued that he should be rated under 38 C.F.R. § 4.115a.  Specifically, he believes that he should be rated for his urinary frequency.  He testified that he experiences urinary symptoms such as urgency, and voiding five times or more at night (which would warrant a 40 percent rating).  

It is unclear to the Board whether or not these urinary symptoms arise as a result of his service connected disability.  The Board finds that at the aforementioned VA examination, the examiner should render an opinion as to whether the Veteran's urinary urgency and nocturia are symptoms of the Veteran's service connected bilateral renal upper pole duplication, post operative.  If so, the RO should consider rating the Veteran under 38 C.F.R. § 4.115a regarding urinary frequency.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should obtain any available outstanding VA treatment records, including older and more recent records; the AMC should also request that the Veteran submit records of his current treatment with a renal specialist (if this is a private, as opposed to VA, specialist).  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file. The Veteran should also be offered the opportunity to submit any additional private treatment records in support of his claim.

2.  Thereafter, the Veteran should be afforded a VA examination, conducted by a renal specialist/endocrinologist, for the purpose of determining the nature, etiology and severity of the Veteran's diabetes mellitus and hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should:

(a) opine whether it is at least as likely as not that the Veteran's diabetes mellitus and/or hypertension was caused, or aggravated by, his service connected bilateral renal upper pole duplication, post operative.  

(b) opine as to the current severity of the Veteran's bilateral renal upper pole duplication, post operative.
The examiner should address whether the Veteran's nocturia and urinary frequency are symptoms of his bilateral renal upper pole duplication, post operative.

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of any contradictory opinions.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





